124 F.3d 207
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John FIOLA, Appellant,v.SOCIAL SECURITY COMMISSIONER, Appellee.
No. 96-3379.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 22, 1997.Filed Sept. 9, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
John Fiola appeals the district court's1 order granting summary judgment affirming the Commissioner's decision to deny Fiola disability insurance benefits and supplemental security income.  Having carefully reviewed the record and the parties' submissions, we affirm the judgment of the district court on the basis of the reasons set forth in the magistrate judge's report.  See 8th Cir.  R. 47B.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota, adopting the report and recommendation of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota